Order                                                     Michigan Supreme Court
                                                                Lansing, Michigan

  July 2, 2013                                                   Robert P. Young, Jr.,
                                                                            Chief Justice

                                                                  Michael F. Cavanagh
                                                                  Stephen J. Markman
  145631-2(103)(105)                                                  Mary Beth Kelly
                                                                       Brian K. Zahra
                                                               Bridget M. McCormack
                                                                     David F. Viviano,
  ______________________________                                                 Justices


  ANTHONY HENRY and KEITH WHITE,
          Plaintiffs-Appellees,
                                            SC: 145631
  v                                         COA: 302373
                                            Wayne CC: 10-000384-CD
  LABORERS LOCAL 1191, d/b/a ROAD
  CONSTRUCTION LABORERS OF
  MICHIGAN LOCAL 1191 and MICHAEL
  AARON,
           Defendants-Appellants,
  and

  BRUCE RUEDISUELI,
             Defendant.
  _______________________________________

  MICHAEL RAMSEY and GLENN DOWDY,
           Plaintiffs-Appellees,
                                            SC: 145632
  v                                         COA: 302710
                                            Wayne CC: 10-004708-CD
  LABORERS LOCAL 1191, d/b/a ROAD
  CONSTRUCTION LABORERS OF
  MICHIGAN LOCAL 1191 and MICHAEL
  AARON,
           Defendants-Appellants,
  and

  BRUCE RUEDISUELI,
             Defendant.
  _______________________________________
                                                                                                            2


        On order of the Chief Justice, the motions of plaintiffs-appellees in Nos. 145631
and 145632 to extend the time for filing their appeal briefs are GRANTED. The appeal
brief filed by plaintiffs-appellees in Nos. 145631 on June 19, 2013, and the appeal brief
filed by plaintiffs-appellees in Nos. 145632 on June 28, 2013, are accepted as timely
filed.




                               I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                         foregoing is a true and complete copy of the order entered at the direction of the Court.


                                        July 2, 2013
                                                                                   Clerk